Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12 are pending. Claims 1-12 have been examined. Claims 1-12 have been rejected. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a relationship building module, a parameter configuration module, and a model generation module in claim 11. According to paragraphs 0086-0087 in the specification, these modules are software to perform recited functions.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 USC 101 for being directed to abstract ideas.
Claim 1 is a method claim and recites:
A method for establishing a metal interconnection layer capacitance prediction model, comprising:
extracting capacitance data of metal interconnect layer capacitors of different sizes by using a post simulation tool and establishing a relationship formula between capacitance value and size of the metal interconnect layer capacitors (mental processes done by pen and paper; the limitation recites “using a poste simulation tool”, but it is not specific what the tool is; hence, the tool may be a pen and paper that are sufficient to perform the extraction);
separately extracting relationship data between voltage and capacitance value of the metal interconnect layer capacitors and between temperature and capacitance value of the metal interconnect layer capacitors by using a process device simulation tool, and add the (mental processes done by pen and paper); and
establishing a simulation model in accordance with the relationship formula of capacitance value, size, voltage and temperature (mental processes done by pen and paper).
Step 2A, prong 1: The limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: No practical application is recited.
Step 2B: No additional elements are recited.

Claim 2 is a method claim depending on claim 1 and recites:
The method according to claim 1, wherein the metal interconnect layer capacitors are MOM capacitors (this limitation further limits limitations in claim 1, so it can be grouped into mental processes).
Step 2A, prong 1: The limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: No practical application is recited.
Step 2B: No additional elements are recited.

Claim 3 is a method claim depending on claim 1 and recites:
The method according to claim 1, wherein the step of extracting capacitance data of metal interconnection layer capacitors of different sizes by using a post simulation tool and establishing a relationship formula between capacitance value and size of the metal interconnect layer capacitors comprising:
constructing an arrangement of metal interconnect layer capacitors with a plurality of different sizes (mental processes done by pen and paper);
using the post simulation tool to generate a post simulation table representing the capacitance data, wherein the post simulation table comprises a plurality of different (mental processes done by pen and paper); and
fitting the plurality of different sizes to the plurality of different capacitance values to generate the relationship formula between capacitance value and size of the metal interconnect layer capacitors (mental processes done by pen and paper).
Step 2A, prong 1: The limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: No practical application is recited.
Step 2B: No additional elements are recited.

Claim 4 is a method claim depending on claim 1 and recites:
The method according to claim 1, wherein the post simulation tool is Calibre xRC which adopts the R+C+CC mode to extract parasitic parameters, wherein R is parasitic resistance, C is intrinsic parasitic capacitance, and CC is coupling capacitance.
Step 2A, prong 1: Limitation “adopts the R+C+CC mode to extract parasitic parameters, wherein R is parasitic resistance, C is intrinsic parasitic capacitance, and CC is coupling capacitance” is a mental process that can be done by pen and paper.
Step 2A, prong 2: No practical application is recited.
Step 2B: An additional element of Calibre xRC software tool is added. Calibre xRC is a commercial tool having an option to perform R+C+CC mode to extract parasitic parameters as recited in the claim, see attached NPL Mentor Graphics Calibre xRC User’s Manual, Software Version 2009.1, p. 51 section Types of Parasitic Models ¶ 1 in the section and p. 52 ¶ 1. These paragraphs indicate that the R+C+CC mode to extract parasitic parameters, wherein R is parasitic resistance, C is intrinsic parasitic capacitance, and CC is coupling capacitance is a well-understood, routine, conventional activity of simulation tool Calibre xRC. Hence, it does not amount significantly more to abstract ideas.

Claim 5 is a method claim depending on claim 2 and recites:
The method according to claim 2, wherein the capacitance value and the size of the metal interconnection layer capacitors are positively proportional (mental processes done by pen and paper).
Step 2A, prong 1: The limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: No practical application is recited.
Step 2B: No additional elements are recited.

Claim 6 is a method claim depending on claim 2 and recites:
The method according to claim 5, wherein the relationship formula between capacitance value and size of the metal interconnection layer capacitors is MOM_cap = j*MOM area + i, wherein MOM cap represents capacitance value, MOM area represents size , and j represents dimensionless coefficient of MOM area, 1 represents intercept of the formula (mental processes done by pen and paper).
Step 2A, prong 1: The limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: No practical application is recited.
Step 2B: No additional elements are recited.

Claim 7 is a method claim depending on claim 6 and recites:
The method according to claim 6, wherein the relationship formula of capacitance value, size, voltage and temperature is MOM cap = (j*MOM area + i)*MOM_temp*MOM _V, wherein MOM temp is relationship data between the temperature and the capacitance value, MOM _V is relationship data between voltage and capacitance value (mental processes done by pen and paper).
Step 2A, prong 1: The limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: No practical application is recited.
Step 2B: No additional elements are recited.

Claim 8 is a method claim depending on claim 6 and recites:
The method according to claim 6, wherein the MOM capacitors comprise stip capacitors and interdigital capacitors (this limitation further limits limitations in claim 2, so it can be grouped into mental processes).
Step 2A, prong 1: The limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: No practical application is recited.
Step 2B: No additional elements are recited.

Claim 9 is a method claim depending on claim 8 and recites:
The method according to claim 8, wherein the size of a strip capacitor is MOM area = k*L*finger, wherein k represents dimensionless coefficient of MOM_area, L represents the length of overlapping metal electrodes in the strip capacitor, and finger represents the number of overlapping metal electrodes in the strip capacitor (mental processes done by pen and paper).
Step 2A, prong 1: The limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: No practical application is recited.
Step 2B: No additional elements are recited.

Claim 10 is a method claim depending on claim 8 and recites:
The method according to claim 8, wherein the expression of the size of a interdigital capacitor is MOM area = k*finger1*finger2, wherein
k represents dimensionless coefficient of MOM area, finger1 represents the number of a first-type interdigital plates overlapped in the interdigital capacitor, and finger2 represents (mental processes done by pen and paper).
Step 2A, prong 1: The limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: No practical application is recited.
Step 2B: No additional elements are recited.

Claim 11 is a system claim and recites:
 	A model system for establishing a prediction model of metal interconnection layer capacitors, comprising:
... extracting capacitance data of metal interconnect layer capacitors of different sizes by using a post simulation tool and establishing a relationship formula between capacitance value and size of the metal interconnect layer capacitors (mental processes done by pen and paper; the limitation recites “using a poste simulation tool”, but it is not specific what the tool is; hence, the tool may be a pen and paper that are sufficient to perform the extraction);
... separately extracting relationship data between voltage and capacitance value of the metal interconnect layer capacitors and between temperature and capacitance value of the metal interconnect layer capacitors by using a process device simulation tool, and add the relationship data to the relationship formula (mental processes done by pen and paper);
... establishing a simulation model in accordance with the relationship formula of capacitance value, size, voltage and temperature (mental processes done by pen and paper).
Step 2A, prong 1: The limitations are grouped into abstract ideas as indicated above.
Step 2A, prong 2: No practical application is recited.
Step 2B: The claim recites additional elements a relationship building module for, a parameter configuration module for, and a model generation module for. These modules 

Claim 12 is analogous to claim 4. It is, hence, rejected under 35 USC 101 for being directed to abstract ideas for the same reasons.

Claims 11-12 are rejected under 35 USC 101 for being directed to software per se.
Claim 11 recites a system comprising a relationship building module, a parameter configuration module, and a model generation module, which according to ¶ 0086-0087 are software. Claim 12 depends on claim 11, so it inherits the defects of claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (A New Characterization of Sub-um Parallel Multilevel Interconnects and Experimental Verification, IEEE Transactions on Semiconductor Manufacturing, Vol. 9, No. 1, Feb. 1996) in view of Shi et al. (Evolution and Optimization of BEOL MOM Capacitors Across Advanced CMOS Nodes, IEEE 2018), Lee et al. (US 2011/0195679), and Henshenson et al. (US 2013/9227512).

As per claim 1, Aoyama teaches a method for establishing a metal interconnection layer capacitance prediction model, comprising:
extracting capacitance data of metal interconnect layer capacitors of different sizes by using a post simulation tool and establishing a relationship formula between capacitance value and size of the metal interconnect layer capacitors (p. 20 right col. last paragraph – p. 21 right col. last paragraph, p. 22 Fig. 4; Aoyama teaches obtaining dimensions of a layout of circuits to perform capacitance calculations for different metal interconnect layer capacitors to establish a relationship according to Fig. 4);
Aoyama does not teach:
separately extracting relationship data between voltage and capacitance value of the metal interconnect layer capacitors and between temperature and capacitance value of the metal interconnect layer capacitors by using a process device simulation tool, and add the relationship data to the relationship formula; and
establishing a simulation model in accordance with the relationship formula of capacitance value, size, voltage and temperature.
	However, Shi teaches:
	separately extracting relationship data between voltage and capacitance value of the metal interconnect layer capacitors by using a process device simulation tool (p. 190 right col. para. 2 – p. 191 left col. para. 1, p. 192 right col. section VI. Modeling of MOMs – p. 193 left col. right col. para. 1).
Aoyama and Shi are analogous art because they are in the same field of modeling capacitors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aoyama and Shi. One of ordinary skill in the art would have been motivated to make such a combination because Shi’s teachings would have provided a compact model defining circuit elements responsible for a MOM behavior (p. 193 right col. ¶ 2).

	
Separately extracting relationship data between temperature and capacitance value of the metal interconnect layer capacitors by using a process device simulation tool, and add the relationship data to the relationship formula; and
establishing a simulation model in accordance with the relationship formula of capacitance value, size, voltage and temperature.
	However, Lee teaches:
separately extracting relationship data between temperature and capacitance value of the metal interconnect layer capacitors by using a process device simulation tool (¶ 0036, Table 1; Lee teaches MOM capacitance depends on temperature and provide a table of relationship between temperature and capacitance values).
Aoyama, Shi, and Lee are analogous art because they are in the same field of modeling capacitors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aoyama, Shi, and Lee. One of ordinary skill in the art would have been motivated to make such a combination because Lee’s teachings would have provided sensitivity of a MOM capacitor to changes in temperature variations (¶ 0006).
	Aoyama, Shi, and Lee do not teach:
establishing a simulation model in accordance with the relationship formula of capacitance value, size, voltage and temperature.
	However, Hershenson teaches:
	establishing a simulation model in accordance with the relationship formulae (¶ 0073-0075).
Aoyama, Shi, Lee, and Hershenson are analogous art because they are in the same field of modeling capacitors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aoyama, 

As per claim 2, Aoyama the method according to claim 1, wherein the metal interconnect layer capacitors are MOM capacitors (p. 20 right col. last paragraph, p. 23 left col. ¶ 2; Aoyama teaches characterization of interconnect metal layers capacitors with SiO2 layers in between, which are MOM capacitors).

As per claim 3, Aoyama the method according to claim 1, wherein the step of extracting capacitance data of metal interconnection layer capacitors of different sizes by using a post simulation tool and establishing a relationship formula between capacitance value and size of the metal interconnect layer capacitors comprising:
constructing an arrangement of metal interconnect layer capacitors with a plurality of different sizes (p. 21 right col. ¶ 2; Aoyama teaches characterization of interconnect capacitance as a function of dimensions, which indicates different sizes of MOM capacitors are constructed);
using the post simulation tool to generate a post simulation table representing the capacitance data, wherein the post simulation table comprises a plurality of different capacitance values corresponding to the plurality of different sizes (p. 22 Fig. 4; Aoyama provides graphs of capacitance values corresponding to different sizes; a graph can be interpreted as a table because corresponding values in x, y axes can be used to generate a table and vice versa); and


As per claim 5, Aoyama teaches the method according to claim 2, wherein the capacitance value and the size of the metal interconnection layer capacitors are positively proportional (p. 21 right col. ¶ 2; Aoyama teaches characterizing interconnect capacitance as a function of dimensions, and it is well-known knowledge that capacitance of a capacitor is positively proportional to the area to the capacitor and thickness of the metal layer, where the area is width X length).

As per claim 11, Aoyama teaches a model system for establishing a prediction model of metal interconnection layer capacitors, comprising:
a relationship building module for extracting capacitance data of metal interconnect layer capacitors of different sizes by using a post simulation tool and establishing a relationship formula between capacitance value and size of the metal interconnect layer capacitors (p. 20 right col. last paragraph – p. 21 right col. last paragraph, p. 22 Fig. 4; Aoyama teaches obtaining dimensions of a layout of circuits to perform capacitance calculations for different metal interconnect layer capacitors to establish a relationship according to Fig. 4 using a 3-D device simulator; these teachings indicate a tool for building module, comprising a 3-D device simulator, to compute capacitance values and a tool to establish a relationship);
Aoyama does not teach:

a model generation module for establishing a simulation model in accordance with the relationship formula of capacitance value, size, voltage and temperature.
However, Shi teaches:
a parameter configuration module for separately extracting relationship data between voltage and capacitance value of the metal interconnect layer capacitors by using a process device simulation tool, and add the relationship data to the relationship formula (p. 190 right col. para. 2 – p. 191 left col. para. 1, p. 192 right col. section VI. Modeling of MOMs – p. 193 left col. right col. para. 1; Shi teaches extracting relationship data between voltage and capacitance value; in addition, Figs. 4-5, 9 imply that these graphs of relationships are performed by computer and software, which correspond to the parameter configuration module as recited).
Aoyama and Shi are analogous art because they are in the same field of modeling capacitors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aoyama and Shi. One of ordinary skill in the art would have been motivated to make such a combination because Shi’s teachings would have provided a compact model defining circuit elements responsible for a MOM behavior (p. 193 right col. ¶ 2).
Aoyama and Shi do not teach:
a parameter configuration module for separately extracting relationship between temperature and capacitance value of the metal interconnect layer capacitors by using a process device simulation tool, and add the relationship data to the relationship formula;

However, Lee teaches:
a parameter configuration module for separately extracting relationship between temperature and capacitance value of the metal interconnect layer capacitors by using a process device simulation tool, and add the relationship data to the relationship formula (¶ 0036, Table 1; Lee teaches MOM capacitance depends on temperature and provide a table of relationship between temperature and capacitance values; in addition, in ¶ 0066 Lee teaches using hardware and software to perform functions as described; the software used to perform extracting the relationship corresponds to a parameter configuration module as recited);
Aoyama, Shi, and Lee are analogous art because they are in the same field of modeling capacitors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aoyama, Shi, and Lee. One of ordinary skill in the art would have been motivated to make such a combination because Lee’s teachings would have provided sensitivity of a MOM capacitor to changes in temperature variations (¶ 0006).
Aoyama, Shi, and Lee do not teach:
a model generation module for establishing a simulation model in accordance with the relationship formula of capacitance value, size, voltage and temperature.
However, Hershenson teaches:
a model generation module for establishing a simulation model in accordance with formulae (¶ 0026, 0073-0075).
Aoyama, Shi, Lee, and Hershenson are analogous art because they are in the same field of modeling capacitors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aoyama, .

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. in view of Shi et al., Lee et al., and Henshenson et al. as applied to claims 1 and 11 above, and further in view of Mentor Graphics (Calibre xRC User’s Manual Software Version 2009.1)

As per claim 4, Aoyama, Shi, Lee, and Hershenson do not teach the method according to claim 1, wherein the post simulation tool is Calibre xRC which adopts the R+C+CC mode to extract parasitic parameters, wherein R is parasitic resistance, C is intrinsic parasitic capacitance, and CC is coupling capacitance.
However, Mentor Graphics teaches:
the post simulation tool is Calibre xRC which adopts the R+C+CC mode to extract parasitic parameters, wherein R is parasitic resistance, C is intrinsic parasitic capacitance, and CC is coupling capacitance (p. 51 section Types of Parasitic Models ¶ 1 in the section, p. 52 ¶ 1, and p. 55 ¶ 1. These paragraphs indicate that the R+C+CC mode to extract parasitic parameters, wherein R is parasitic resistance, C is intrinsic parasitic capacitance, and CC is coupling capacitance).
Aoyama, Shi, Lee, Hershenson, and Mentor Graphics are analogous art because they are in the same field of modeling capacitors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aoyama, Shi, Lee, Hershenson, and Mentor Graphics. One of ordinary skill in 

As per claim 12, these limitations have already been discussed in claim 4 above. They are, hence, rejected for the same reasons.

Allowable Subject Matter
Claims 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

As per claim 6, none of the cited prior arts either alone or in combination teaches the method according to claim 5, wherein the relationship formula between capacitance value and size of the metal interconnection layer capacitors is MOM_cap = j*MOM area + i, wherein MOM cap represents capacitance value, MOM area represents size, and j represents dimensionless coefficient of MOM area, i represents intercept of the formula.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2129                                                                                                                                                                                                                                                                                                                                                                                                                
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129